NO. 07-03-0463-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



SEPTEMBER 10, 2004



______________________________





IN THE INTEREST OF L.L., T.Y. AND D.C., CHILDREN



_________________________________



FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2002-517,011; HONORABLE JIM BOB DARNELL, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

On October 23, 2003, the clerk of this court received a copy of a Notice of Appeal  filed on behalf of appellant Twila Young.  By letter dated November 5, 2003, the clerk advised counsel for appellant that 
a filing fee had not been received, 
see
 
Tex. R. App. P
. 5
, 
nor had a docketing statement been filed.  
See
 
Tex. R. App. P
. 32.1
.  The clerk’s letter likewise advised that 
no further action would be taken on the appeal by this Court until a filing fee had been paid and that failure to pay the filing fee
 may result in dismissal of the appeal.  
See
 
Tex. R. App. P
. 42.3. 

The filing fee was not paid.  On June 30, 2004 this matter was abated and remanded to the trial court for determination of indigency and desire to prosecute this appeal.  On July 23, 2004 the trial court entered its Supplemental Finding of Facts and Conclusions of Law stating that the appellant had failed to prosecute her appeal, failed to establish indigency and granted appellant counsel’s motion to withdraw as counsel for appellant.  By letter dated August 11, 2004, the clerk advised appellant that the filing fee had still not been paid
, and that unless 
the filing fee was received on or before August 31, 2004
, the appeal would be subject to dismissal. 

 
The filing fee has not been paid
.  Accordingly, this appeal is dismissed.  
Tex. R. App. P
. 42.3.



Phil Johnson

Chief Justice